                                                                                                                     Case 4:19-cv-01167-JST Document 36-2 Filed 06/10/20 Page 1 of 4


                                                                                                         1   TUCKER ELLIS LLP
                                                                                                             David J. Steele - SBN 209797
                                                                                                         2   david.steele@tuckerellis.com
                                                                                                             Howard A. Kroll - SBN 100981
                                                                                                         3   howard.kroll@tuckerellis.com
                                                                                                             Steven E. Lauridsen - SBN 246364
                                                                                                         4   steven.lauridsen@tuckerellis.com
                                                                                                             515 South Flower Street
                                                                                                         5   Forty-Second Floor
                                                                                                             Los Angeles, CA 90071
                                                                                                         6   Telephone:         213.430.3400
                                                                                                             Facsimile:         213.430.3409
                                                                                                         7
                                                                                                             Attorneys for Plaintiffs,
                                                                                                         8   Facebook, Inc. and Instagram, LLC

                                                                                                         9                                UNITED STATES DISTRICT COURT
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                        10                             NORTHERN DISTRICT OF CALIFORNIA
                                                                                                        11
                                                                                                             FACEBOOK, INC., a Delaware corporation and     Case No. 4:19-cv-1167-JST
                                                                                                        12   INSTAGRAM, LLC, a Delaware limited liability
                                                                                                             company,                                       DECLARATION OF 麦铭辉 (MAI MING
                                                                                                        13                                                  HUI) IN SUPPORT OF PLAINTIFFS’
TUCKER ELLIS LLP




                                                                                                                                 Plaintiffs,                MOTION TO SERVE DEFENDANT 9 XIU
                                                                                                        14                                                  NETWORK (SHENZHEN) TECHNOLOGY
                                                                                                                   v.                                       CO., LTD. THROUGH ALTERNATIVE
                                                                                                        15                                                  MEANS [FED. R. CIV. P. 4(F)(3)]
                                                                                                             9 XIU NETWORK (SHENZHEN) TECHNOLOGY
                                                                                                        16   CO., LTD. a/k/a JIUXIU NETWORK                 DATE:         July 15, 2020
                                                                                                             (SHENZHEN) TECHNOLOGY CO., LTD.;               TIME:         2:00 p.m.
                                                                                                        17                                                  CTRM:         6 – 2nd Floor
                                                                                                             9 XIU FEISHU SCIENCE AND TECHNOLOGY
                                                                                                             COMPANY LTD.;
                                                                                                        18   9 XIUFEI BOOK TECHNOLOGY CO., LTD.;            Hon. Jon S. Tigar
                                                                                                        19   HOME NETWORK (FUJIAN) TECHNOLOGY
                                                                                                             CO., LTD.;
                                                                                                        20   WEI GAO a/k/a GAO WEI;
                                                                                                             ZHAOCHUN LIU a/k/a/ LIU ZHAOCHUN; and
                                                                                                        21   ZHAOPING LIU a/k/a LIU ZHAOPING,
                                                                                                        22                       Defendants.
                                                                                                        23

                                                                                                        24

                                                                                                        25

                                                                                                        26

                                                                                                        27
                                                                                                        28

                                                                                                                                                                                DECLARATION OF MAI MING HUI
                                                                                                                                                                                       Case No. 4:19-cv-1167-JST
                                                                                                                       Case 4:19-cv-01167-JST Document 36-2 Filed 06/10/20 Page 2 of 4



                                                                                                         1            I, 麦铭辉 (Mai Ming Hui), declare as follows:

                                                                                                         2            1.     I am Managing Partner of MMLC Group, a law firm with offices in Beijing, People’s

                                                                                                         3   Republic of China. I make this declaration based on my personal knowledge and, if called as a witness,

                                                                                                         4   would testify competently to each of the following facts.

                                                                                                         5            2.     I was retained by Plaintiffs in this action to investigate the location of Defendant 9 Xiu

                                                                                                         6   Network (Shenzhen) Technology Co., Ltd. a/k/a/ Jiuxiu Network (Shenzhen) Technology Co., Ltd.

                                                                                                         7   (“9 Xiu”).

                                                                                                         8            3.     As part of this investigation, I recently searched the China company registry database,
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                         9   which reflects the same address as was shown in the database in May 2019 (i.e., 112, Shanhai V Gu, 1 Hao

                                                                                                        10   Chengshi, Yongxiang Road, Maantang Community, Bantain Street, Longgang District, Shenzhen, PRC).

                                                                                                        11            4.     The accounting firm De Ju Ren He (Shenzhen) Accounting Firm Co., Ltd. is also located

                                                                                                        12   at this address. This accounting firm has informed my offices that it performs accounting duties for 9 Xiu
TUCKER ELLIS LLP




                                                                                                        13   and confirmed that 9 Xiu is registered at the accounting firm’s address. It is quite common for small and

                                                                                                        14   medium sized companies in China to use their accounting firm as their company secretary and registered

                                                                                                        15   agent.

                                                                                                        16            5.     After the Chinese Central Authority attempted service at this address, my offices called the

                                                                                                        17   De Ju Ren He firm, which confirmed over the phone that it was still located at this address and still

                                                                                                        18   providing its accounting services to 9 Xiu.

                                                                                                        19            6.     This is consistent with the fact that 9 Xiu’s registered address is still the same as that of the

                                                                                                        20   accounting company.

                                                                                                        21

                                                                                                        22
                                                                                                                      I declare under penalty of perjury under the laws of the United States that the foregoing is true and
                                                                                                        23
                                                                                                             correct and that this declaration was executed on May __, 2020 in ______________________.
                                                                                                        24

                                                                                                        25

                                                                                                        26
                                                                                                                                                                               [Scanned Signature Page Follows]
                                                                                                        27
                                                                                                                                                                                       麦铭辉 (Mai Ming Hui)
                                                                                                        28
                                                                                                                                                                    2
                                                                                                                                                                                          DECLARATION OF MAI MING HUI
                                                                                                                                                                                               CASE NO. 4:19-CV-1167-JST
Case 4:19-cv-01167-JST Document 36-2 Filed 06/10/20 Page 3 of 4
                                                                                                                     Case 4:19-cv-01167-JST Document 36-2 Filed 06/10/20 Page 4 of 4


                                                                                                         1                                      CERTIFICATE OF SERVICE

                                                                                                         2                       STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                                                                                                         3           I declare that I am a citizen of the United States and a resident of Los Angeles, California or
                                                                                                             employed in the County of Los Angeles, State of California. I am over the age of 18 and not a party to
                                                                                                         4   the within action. My business address is Tucker Ellis LLP, 515 South Flower Street, Forty-Second
                                                                                                             Floor, Los Angeles, California 90071-2223.
                                                                                                         5
                                                                                                                     On June 10, 2020, I served the following: DECLARATION OF 麦铭辉 (MAI MING HUI)
                                                                                                         6   IN SUPPORT OF PLAINTIFFS’ MOTION TO SERVE DEFENDANT 9 Xiu NETWORK
                                                                                                             (SHENZHEN) TECHNOLOGY CO., LTD. THROUGH ALTERNATIVE MEANS [Fed. R. Civ.
                                                                                                         7   P. 4(f)(3)] on the interested parties in this action as follows:

                                                                                                         8     9 Xiu Network (Shenzhen) Tech. Co., Ltd.
                                                                                                              a/k/a Jiuxiu Network (Shenzhen) Tech. Co.,           Zhaochun Liu a/k/a Liu Zhaochun
                                                                                                         9                         Ltd.
                   Chicago ♦ Cleveland ♦ Columbus ♦ Houston ♦ Los Angeles ♦ San Francisco ♦ St. Louis




                                                                                                                                                                 No. 112, Shanghai V Gu, 1 Hao Chengshi
                                                                                                        10      9 Xiu Feishu Science and Tech. Co., Ltd.
                                                                                                                                                                  Yongxian Road, Maantang Community,
                                                                                                                   9 Xiufei Book Technology Co., Ltd.
                                                                                                        11      Home Network (Fujian) Tech. Co., Ltd.           Bantian Street, Longgand District, Shenzhen
                                                                                                                         Wei Gao a/k/a Gao Wei                          Email: Anly2016@qq.com
                                                                                                        12
                                                                                                                No. 112, Shanghai V Gu, 1 Hao Chengshi                      416257666@qq.com
                                                                                                        13        Yongxian Road, Maantang Community,                      32687976006@qq.com
TUCKER ELLIS LLP




                                                                                                               Bantian Street, Longgand District, Shenzhen          Zhaoping Liu a/k/a Liu Zhaoping
                                                                                                        14
                                                                                                                       Email: 262740299@qq.com                   No. 112, Shanghai V Gu, 1 Hao Chengshi
                                                                                                        15                                                        Yongxian Road, Maantang Community,
                                                                                                                           493661190@qq.com
                                                                                                                                                                Bantian Street, Longgand District, Shenzhen
                                                                                                        16                 793661190@qq.com
                                                                                                                                                                        Email: 416257666@qq.com
                                                                                                                              geeai@qq.com
                                                                                                        17                                                                 3200369367@qq.com
                                                                                                                         zubin878@foxmail.com
                                                                                                        18                                             DEFENDANTS
                                                                                                        19   (X)    BY EMAIL: the above-entitled document to be served electronically by email.
                                                                                                        20   (X)    BY MAIL: By placing a true copy thereof enclosed in a sealed envelope(s) addressed as above,
                                                                                                                    and placing each for collection and mailing on the below indicated day following the ordinary
                                                                                                        21          business practices at Tucker Ellis LLP. I certify I am familiar with the ordinary business
                                                                                                                    practices of my place of employment with regard to collection for mailing with the United States
                                                                                                        22          Postal Service. I am aware that on motion of the party served, service is presumed invalid if
                                                                                                                    postal cancellation date or postage meter date is more than one day after date of deposit or
                                                                                                        23          mailing affidavit.
                                                                                                        24   (X)    FEDERAL: I declare that I am employed in the office of a member of the bar of this Court at
                                                                                                                    whose direction the service was made. I declare under penalty of perjury under the laws of the
                                                                                                        25          United States of America that the foregoing is true and correct.
                                                                                                        26
                                                                                                                    Executed on June 10, 2020, at Los Angeles, California.
                                                                                                        27
                                                                                                        28                                                                     Deborah DeLuna
                                                                                                                                                                         Deborah DeLuna

                                                                                                                                                                                                    PROOF OF SERVICE
                                                                                                                                                                                              Case No. 4:19-cv-1167-JST
